SCOTT, Acting P. J.
I dissent. Our function is to determine if there was substantial evidence to support the trial court’s finding. (People v. Jenkins (1970) 3 Cal.App.3d 529 [83 Cal.Rptr. 525]; In re Robert P. (1976) 61 Cal.App.3d 310 [132 Cal.Rptr. 5].)
To remove a child from the custody of its parents the court must make a finding of parental unfitness, supported by evidence showing that parental custody would actually harm the child. (In re B. G. (1974) 11 Cal.3d 679 [114 Cal.Rptr. 444, 523 P.2d 244].) The termination of parental rights requires clear and convincing evidence to support the required finding of unfitness. (In re Robert P., supra; but see In re Christopher B. (1978) 82 Cal.App.3d 608 [147 Cal.Rptr. 390].)
With these rules to guide us, it is clear that there is ample evidence to support the trial court’s action. The record reveals that the mother of the minors, W. O. and T. O., had been a heroin user while pregnant with T. O. It was during this pregnancy that she was placed on methadone. When T. O. was made a dependent child of the court, prior to these proceedings, the placement of the child in the home of the parents required that the parents not use or possess narcotics, marijuana or dangerous drugs, and required the parents to submit to search and seizure and to chemical testing.
The majority opinion details the circumstances of the unannounced visit in early March of 1978 and the discovery of marijuana and cocaine in the home. The possession of these drugs was in direct violation of the court’s order placing the dependent child in the home of the parents. *912There was ample evidence that both parents had been using drugs, contrary to the order of the court. At the time of the search, the mother had a seizure. According to her husband this seizure was similar to one that she had had a year before, which was the product of a cocaine overdose. The father told the investigating juvenile probation officer that the mother had used cocaine the day before the search. Although the father denied making this statement, the court was entitled to believe the statement of the probation officer and not the statement of the father. At the hearing, the father admitted to the use of cocaine during the probationary period, in violation of the court order. He further testified that after the search in the instant case, he started using heroin, again. He also testified that he had used heroin prior to November 1977, the date of the original court order. From these facts it is abundantly clear that the mother and the father were continuing their use of all manner of drugs.
The trial court was obviously concerned, additionally, that the drugs in the home would be accessible to the children, who might ingest them. The majority suggests that the places where these drugs were found were such that they would be inaccessible to these minors of tender years. Common sense, however, suggests that when the parents were using the drugs, they would be withdrawn from their storage places and could well be placed in areas of the home very accessible to the children.
The majority opinion appears to hold that parents who use narcotics and dangerous drugs, and expose their infant children to that use, are not unfit. I do not think that this is the law, nor should it be the law. Child abuse takes many forms. Exposing children to a life of drug use is one of those forms of child abuse. Our solicitude should be for the children, not the parents.
I would affirm the judgment.
A petition for a rehearing was denied February 28, 1979. Scott, Acting P. J., was of the opinion that the petition should be granted. Respondent’s petition for a hearing by the Supreme Court was denied March 29, 1979.